IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

KARON STEEPY, a single person,
                                                 No. 72403-7-1
                    Appellant,
                                                 DIVISION ONE

                                                 UNPUBLISHED OPINION
WALKIN' THE DOGS & PET
SERVICES, INC., d/b/a BOWWOW
FUN TOWNE, a Washington
corporation; and JOHN DOE
COMPANY, an entity,

                    Respondents.                 FILED: August 24, 2015


      Trickey, J. — Karon Steepy sued Walkin' The Dogs & Pet Services, Inc. (d/b/a

Bow Wow Fun Towne) for negligence after she slipped and injured herself while
passing through a temporarily installed fence. Steepy failed to demonstrate a genuine
factual issue as to whether the fence posed an unreasonable risk to business invitees.

Accordingly, we affirm the trial court's dismissal of her claim on summary judgment.
                                        FACTS

      On August 21, 2010, Walkin' The Dogs & Pet Services, Inc. (WTD) held an
annual fundraiser to raise money for an animal shelter. As part of the fundraiser, WTD

offered to wash pet owners' dogs at no charge.

       Inside of the premises was a sitting area adjacent to the room where dogs were
washed. The two areas were separated by a half-wall. At the end of the half-wall was
an opening through which people could walk to and from the dog wash and sitting
areas. To prevent dogs from leaving the dog wash area, Mary Mark, the owner ofWTD,
installed a temporary fence at the opening. The fence was installed for the fundraiser
only. WTD had only installed itfour times before.
No. 72403-7-1 / 2


       The fencing equipment used was an exercise pen made of metal wire.             The

fence had a double latch gate made of the same material. Below the gate was a six

inch panel or threshold that was stationary and did not swing open.

       Steepy was at the fundraiser that day. According to Steepy, after she stepped

through the gate with her right foot, the gate "prematurely"1 closed on her left foot. She

alleged that her left foot got trapped between the fence's threshold and the gate.

Steepy fell to the ground as a result.

       Steepy sued WTD for injuries she sustained as a result of the allegedly

dangerous placement of the fence.

       WTD filed a motion for summary judgment.          The trial court granted WTD's

motion. The court determined in part that Steepy failed to identify evidence tending to

show that the fence posed an unreasonable risk.

       Steepy appeals.

                                         ANALYSIS

       We review the grant of summary judgment de novo, undertaking the same

inquiry as the trial court. Jones v. Allstate Ins. Co., 146 Wn.2d 291, 300, 45 P.3d 1068
(2002). Summary judgment is appropriate only if the supporting materials, viewed in the

light most favorable to the nonmoving party, demonstrate "'that there is no genuine

issue as to any material fact and that the moving party is entitled to a judgment as a

matter of law.'" Hartley v. State. 103 Wn.2d 768, 774, 698 P.2d 77 (1985) (quoting CR

56(c)). "'[A] complete failure of proof concerning an essential element of the nonmoving
party's case necessarily renders all other facts immaterial.'" Young v. Kev Pharm., Inc.,



 Clerk's Papers (CP) at 27, 68.
No. 72403-7-1 / 3


112 Wn.2d 216, 225, 770 P.2d 182 (1989) (quoting Celotex Corp. v. Catrett, 477 U.S.

317, 322-23, 106 S. Ct. 2548, 91 L. Ed. 2d 265 (1986)).

      To prevail on a negligence claim, Steepy must prove duty, breach, causation,

and injury. Tincani v. Inland Empire Zoological Soc. 124 Wn.2d 121, 127-28, 875 P.2d
621 (1994). Here, the parties contest the question of duty.

       In a premises liability action, the scope of the duty of care depends on the
entrant's common law status as an invitee, licensee, or trespasser. Tincani, 124 Wn.2d

at 128. The parties do not dispute Steepy's status as a business invitee.
       A landowner generally owes business invitees a duty to exercise "[rjeasonable
care" and "inspect for dangerous conditions, 'followed by such repair, safeguards, or
warning as may be reasonably necessary for [the invitee's] protection under the
circumstances.'" Tincani. 124 Wn.2d at 139 (quoting Restatement (Second) of Torts §

343 cmt. b (1965)). Aproperty owner is liable to invitees for injury-causing conditions if
the landowner:

         "(a) knows or by the exercise of reasonable care would discover the
       condition, and should realize that it involves an unreasonable risk of harm
       to such invitees, and
         (b) should expect that they will not discover or realize the danger, or will
       fail to protect themselves against it, and
         (c) fails to exercise reasonable careto protect them against the danger."
Tincani, 124 Wn.2d at 138 (quoting Restatement § 343).

       Here, Steepy failed to demonstrate a genuine issue of material fact thatthe fence
posed an unreasonable risk of harm. The basis of Steepy's claim in the trial court was
that the gate "prematurely" closed on her foot as she passed through it. But none of the
evidence she submitted supported this allegation. For example, she introduced no
evidence to show that the gate was equipped with a self-closing mechanism that would
No. 72403-7-1/4


automatically close once opened. Indeed, the evidence showed the contrary—that the

gate required manual operation to open and close it.

      Steepy also asserted that the dimension of the fence's threshold was too high,
contrary to the International Building Code (IBC), causing her foot to become trapped
between the threshold and the closing gate. Her claim rested entirely on the declaration

submitted by expert Dr. Gary Sloan, a forensic human factors specialist. In it, Dr. Sloan
opined the following:

      22. In my opinion, the step-thru door implicated in Karon Steepy's fall
      failed to meet applicable standards specified in the International Building
       Code (2009). More specifically:
             a.     1008.1.1 Size of doors. The minimum width of each door
                    opening shall be sufficient for the occupant load thereof and
                    shall provide a clear width of 32 inches (813 mm).
                       The step-thru door at Bow Wow Fun Towne was 24-
                           inches wide.
               b.       1008.1.7 Thresholds.     Thresholds at doorways shall not
                        exceed 3/4 inch (19.1 mm) in height for sliding doors serving
                        dwelling units or 1/2 inch (12.7 mm) for other doors.
                           The bottom assembly of the step-thru door, which
                           constituted its threshold, was 6 inches in height.

       23. In my opinion as a human factors specialist, when Karon Steepy
       attempted to pass to the other side of the step-thru door at Bow Woe [sic]
       Fun Towne on August 21, 2010, her left foot became caught in a pinch
       point. Whether or not her left foot made contact with the bottom assembly
       before her ankle was caught in a pinch point is, in my opinion, less
       important than the fact that the dimensions and possible instability of the
       step-thru door posed a serious risk to pedestrian safety.[2]
       Dr. Sloan's declaration provides no evidentiary support for Steepy's arguments.
The declaration merely asserts that "dimensions and possible instability of the step-thru
door posed a serious risk to pedestrian safety."3 He does not explain with specificity
why the fence's dimensions posed the alleged risk. Nor does his declaration show how

2 CP at 117 (emphasis added).
3 CP at 117.
No. 72403-7-1 / 5


the alleged risk caused the gate to prematurely close on Steepy's foot, causing her foot

to become trapped in the fence. In other words, Dr. Sloan's explanation of the risk did

not relate to Steepy's explanation of how the injury occurred. Accordingly, Steepy failed

to provide evidence tending to establish that the fence presented an unreasonable risk.

Steepy's claim was properly dismissed.

      Affirmed.




WE CONCUR: